Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The record unequivocally indicates that the charge of criminal possession of stolen property in the third degree was dismissed by the court during the plea colloquy. Since the amended certificate of conviction shows that defendant was sentenced on that charge, we modify the judgment by reversing that conviction and by vacating the sentence imposed thereon.
The remaining claims advanced by defendant lack merit *944and do not warrant reversal (see, People v Hood, 62 NY2d 863; People v Garrett, 125 AD2d 329). (Appeal from judgment of Ontario County Court, Reed, J. — burglary, second degree, and other charges.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.